        Case 2:20-cv-00752-JDP Document 24 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE O. ARTEAGA,                                  Case No. 2:20-cv-00752-JDP (PC)
12                       Plaintiff,                     ORDER DIRECTING THE U.S. MARSHAL
                                                        TO SERVE SUBPOENA ON CDCR’S
13           v.                                         OFFICE OF LEGAL AFFAIRS
14    N. WEST, et al.,                                  ECF No. 22
15                       Defendants.
16

17          Plaintiff, a state inmate proceeding without counsel, has filed a civil rights action pursuant

18   to 42 U.S.C. § 1983. The court previously found service of the first amended complaint

19   appropriate against defendants West and John Doe #1. ECF No. 16. Because Doe #1 cannot be

20   served until he or she is identified by name, plaintiff was provided a signed but otherwise blank

21   subpoena form so that he can seek documents from CDCR or other appropriate entity that will

22   reveal the name of Doe #1. See ECF No. 18.

23          Plaintiff has since returned to the court a completed subpoena, which is directed at the

24   CDCR’s Office of Legal Affairs. ECF No. 22. The court observes that the address provided by

25   plaintiff on the subpoena is the address for California State Prison, Sacramento—100 Prison

26   Road, Respa, CA 95671—where plaintiff is confined. That it is not the correct address for

27   CDCR’s Office of Legal Affairs. To assist the U.S. Marshal in effecting service of the subpoena,

28   the court will modify the subpoena to reflect the correct physical address for CDCR’s Office of
                                                       1
        Case 2:20-cv-00752-JDP Document 24 Filed 04/27/21 Page 2 of 2


 1   Legal Affairs. With this amendment, the U.S. Marshal will be directed to serve the subpoena

 2   duces tecum.

 3            Accordingly, it is hereby ORDERED that:

 4            1. The subpoena duces tecum submitted by plaintiff on April 14, 2021, is amended in

 5   that it shall be directed to CDCR’s Office of Legal Affairs at 1515 S Street, Ste. 314 South,

 6   Sacramento, CA 95811.

 7            2. The Clerk of the Court shall serve a copy of this order and plaintiff’s subpoena (ECF

 8   No. 22) on the U.S. Marshal.

 9            3. Within fourteen days from the date of this order, the U.S. Marshal shall personally

10   serve the subpoena duces tecum and a copy of this order upon CDCR’s Office of Legal Affairs at

11   1515 S Street, Ste. 314 South, Sacramento, CA 95811.

12            4. Within ten days after personal service of the subpoena duces tecum, the U.S. Marshal

13   shall file the return of service for the nonparties with the court.

14
     IT IS SO ORDERED.
15

16
     Dated:      April 26, 2021
17                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
